Webb, Judge.
In this suit for damages by an employee alleging that he was fraudulently induced to enter into an employment agreement containing a non-competitive clause, there is absolutely no evidence of any misrepresentation on the defendant’s part and no evidence that plaintiff was deceived in any manner. Consequently, the trial court erred in denying defendant’s motion for directed verdict, and we reverse with direction that judgment be entered in accordance with the motion. CPA § 50 (e) (Code Ann. § 81A-150 (e)).

Judgment reversed with direction.


Bell, C. J., and Marshall, J., concur.